DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/4/2021 has been entered into the prosecution for the application. Currently claims 1-4, 6-17 and 19-20 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Interpretation
It is noted that claims 1 and 15 recite “depositing a pure crystalline aluminum layer,” while claim 20 recites “depositing a crystalline pure aluminum layer.” 
There are different interpretations due to the placement of “pure.”
In claims 1 and 15, the aluminum layer must be crystalline (pure crystalline) while in claim 20 the aluminum layer must be pure (meaning not an alloy). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the crystalline aluminum layer" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The limitation should be "the crystalline pure aluminum layer."

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0292255 of Inoue et al in view of US 2016/0108533 of Dai et al or US 5,074,973 of Takahashi et al and additionally in view of US 10,030,312 of Ruan et al.
As to claim 1, Inoue teaches a method of depositing aluminum, comprising:
positioning an article in an electro-deposition solution (Inoue, [0052]), the electro-deposition solution comprising: 
an aluminum halide (Inoue, [0011]);
an organic chloride salt (Inoue, [0012] – [0020]); and 
an aluminum reducing agent (Inoue, [0022]); 
blanketing the electro-deposition solution with an inert gas (Inoue, [0050]);
agitating the electro-deposition solution (Inoue, [0050]
creating an electrical current between an electrode disposed in the electro- deposition solution and the article and depositing an aluminum layer onto one or more surfaces of the article (Inoue, [0050]).
Inoue does not specifically state that the article is formed of an aluminum alloy or the specific solvent in the electrodeposition solution. Inoue also does not teach the deposited material is in a pure crystalline form.
It is noted that Inoue teaches the electrodeposition solution can contain an additional brightening agent including nitrogen-containing unsaturated heterocyclic compounds (Inoue, [0037] and [0041]).
Dai teaches to aluminum deposition from ionic liquids such that the electroplating bath that includes the ionic liquid can include an additionally solvent (Dai, [0002] and [0029]).
Dai teaches that the solvent can include acetonitrile, propionitrile or butyronitrile such that the solvents can improve the wettability, improve the qualities of the aluminum deposit or help solubilize components within the solution (Dai, [0029] – [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Dai so as to utilize the desired solvent within the ionic liquid to improve the deposition process.
Alternatively, Takahashi teaches methods for depositing aluminum from an ionic liquid (Takahashi, col 2 lines 16-35) such that the ionic liquid contains nitrogen-containing unsaturated heterocyclic compounds such as pyridine and deems obvious pyrrole (Takahashi, col 3 lines 61-64, col 12 lines 25). Takahashi teaches the organic compound can improve the covering power when plating (Takahashi, col 4 lines 4-12
As both Inoue and Takahashi disclose nitrogen-containing unsaturated heterocyclic compounds within the ionic liquid, it would h have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Takahashi so as to utilize the desired solvent within the ionic liquid to improve the deposition process.
As modified, Inoue in view of Dai or Takahashi do not specifically state that the article is formed of an aluminum alloy or that the deposited material is in a pure crystalline form.
Ruan teaches of depositing aluminum layers from an ionic liquid composition (Ruan, col 4 lines 7-34 and col 8 lines 3-16).
Ruan additionally teaches that the substrate initially comprises a copper substrate (like that of Inoue, Inoue, [0052]), but also teaches depositing multiple layer comprising differing aluminum alloy compositions such that the substrate is an aluminum alloy (Ruan, col 8 lines 41-42 and col 18 lines 43-67 and Fig. 13).
Ruan additionally teaches that the deposition process is optimized to produce the desired target properties of the film coating including optimizing pulse current (and thus pulse voltages) and allowing for crystalline structures to be deposited including at 0% of the alloying composition such that control of the grain structure and crystalline structure of the aluminum deposit can be controlled (Ruan, col 7 line 35 thru col 9 line 66, col 18 lines 17-67 and Figs. 2-5).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue in view of Dai or Takahashi as per Ruan so as to utilize the desired substrate and optimize the 
As to claim 2, Inoue in view of Dai or Takahashi and additionally Ruan teaches to the method of claim 1.
Inoue additionally teaches the organic chloride is a N-alkylimidazolium halide such that R3 can be linear having between 1-12 carbon atoms (deeming obvious ethyl, methyl and butyl) and R4 can be linear having between 1-6 carbon atoms (deeming obvious ethyl, methyl, butyl) (Inoue, [0012] and [0015]), therefore disclosing the substituted imidazolium chloride examples or combinations thereof.
Ruan additionally teaches 1-ethyl-3-methylimidazolium chloride for deposition of aluminum from an ionic liquid (Ruan, Table I).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the desired organic chloride species in producing a predictable result in depositing the desired crystalline aluminum layer.
As to claim 3, Inoue in view of Dai or Takahashi and additionally Ruan teaches to the method of claim 2.
Inoue additionally teaches the aluminum halide is AlX3 where X is a halogen such as fluorine, chlorine, bromine, or iodine (Inoue, [0011]).
As to claim 7, Inoue in view of Dai or Takahashi and additionally Ruan teaches to the method of claim 1.
Inoue additionally teaches the aluminum reducing agent is LiAlH4 (lithium aluminum hydride) (Inoue, [0022]
As to claim 8, Inoue in view of Dai or Takahashi and additionally Ruan teach to the method of claim 7.
Inoue additionally teaches the amount of the aluminum reducing agent added is between 0.01 to 100 g/L (Inoue, [0022]).
When considering LiAlH4, the molecular weight is [37.95]. Therefore the mol/L is between 0.002 M to 2.6 M, which deems obvious the claimed range of 0.1 M to 0.5 M (see MPEP 2144.05 I).
As to claims 9 and 10, Inoue in view of Dai or Takahashi and additionally Ruan teaches to the method of claim 1.
Inoue does not teach an additional alkali metal salt within the electrodeposition solution.
Dai teaches to aluminum deposition from ionic liquids such that the electroplating bath that includes the ionic liquid can include an additionally alkali metal halide (Dai, [0002] and [0032]), thus deeming obvious potassium fluoride as a species of an alkali metal halide salt.
Dai states that the presence and concentration of the salt can be adjusted to provide any suitable conductivity of the bath (Dai, [0032]), thus deeming obvious the concentration as per optimization (see MPEP 2144.05 II). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Dai so as to utilize the desired alkali metal salt within the electrodeposition solution to adjust the conductivity of the solution to facilitate the deposition process.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Dai or Takahashi and additionally Ruan as applied to claim 3 above, and further in view of US 2015/0292098 of Benaben et al.
As to claims 4 and 6, Inoue in view of Dai or Takahashi and additionally Ruan teaches to the method of claim 3.
Inoue in view of Dai or Takahashi and additionally Ruan do not disclose specific amounts of the aluminum halide.
Benaben teaches that concentrations including 1 mol/L of a metal salt (including an aluminum salt are utilized within an ionic liquid that contains an imidazolium compound and the metal salt for deposition of the metal on a substrate (Benaben, [0022] – [0034]).
This is most readily disclosed in that a water concentration is added to the ionic liquid such that the water concentration is related to the amount of metal salt added (as per 1 M metal salt). As 1 M water can be added, 1 M metal salt is also added.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have expected a predictable result in the utilization of the desired metal salt (i.e. aluminum halide) concentration within the ionic liquid in forming the desired metal coating as per the modification of Inoue as per Benaben.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Dai or Takahashi and additionally Ruan as applied to claim 1 above, and further in view of US 2013/0168258 of Nakano et al.
As to claim 11 Inoue in view of Dai or Takahashi and additionally Ruan teach to the method of claim 1.
Inoue in view of Dai or Takahashi and additionally Ruan do not teach the amount of voltage bias.
Nakano teaches that the electroplating process of aluminum in an ionic liquid is conducted between 0.01 to 10 A/dm2 such that a voltage of less than 3 volts are applied to obtain the desired current density (Nakano, [0001], [0011], [0024] and [0031]), thus deeming obvious the claimed voltage range (see MPEP 2144.05 I).
As Inoue teaches current densities of between 0.1 to 15 A/dm2 (Inoue, [0050]) and Ruan teaches current densities between 0 to 6 mA/cm2 (Ruan, col 20 lines 20-42) (which is 0 to 0.5 A/dm2), one of ordinary skill in the art would expect a predictable result in utilizing the voltage bias as per Nakano within Inoue in producing the desired current density to facilitate the good and uniform deposition of the aluminum coating on the substrate.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Nakano so as to utilize the desired voltage in order to facilitate the deposition process.
As to claims 12 or 13, Inoue in view of Dai or Takahashi and additionally Ruan and Nakano teach to the method of claim 11.
Inoue teaches the current (and thus voltage) can be pulsed (Inoue, [0050]).
Nakano additionally teaches the plating conditions can utilized pulsed deposition parameters (Nakano, [0024]
Ruan teaches the current can be pulsed or alternating (Ruan, col 20 lines 20-42).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Dai or Takahashi and additionally Ruan as applied to claim 1 above, and further in view of US 2014/0272458 of Ruan et al (Ruan ‘458).
As to claim 14, Inoue in view of Dai or Takahashi and additionally Ruan teach to the method of claim 1.
Inoue in view of Dai or Takahashi and additionally Ruan do not teach a rate for the deposition process.
Ruan ‘458 teaches to methods for depositing aluminum materials from ionic liquid electrodeposition solutions (Ruan ‘458, [0058] – [0061]).
Ruan ‘458 additionally teaches the rate of deposition is between 10 micrometers per hour to 1000 micrometers per hour by utilizing the different embodiments and conditions for the deposition (Ruan ‘458, [0056] and [0152]), thus deeming obvious the claimed limitation of greater than 3 micrometers per hour (see MPEP 2144.05 I).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to control the plating rate in relation to the deposition parameters and conditions in order to facilitate the desired deposition of material on the substrate.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0292255 of Inoue et al in view of US 2016/0108533 of Dai et al or US .
As to claims 15 and 17, Inoue teaches a method of depositing aluminum, comprising:
positioning an article in an electro-deposition solution (Inoue, [0052]), the electro-deposition solution comprising: 
AICl3 (Inoue, [0011]);
an organic chloride salt (Inoue, [0012] – [0020]); and 
an aluminum reducing agent (Inoue, [0022]); 
creating an electrical current between an electrode disposed in the electro- deposition solution and the article and depositing an aluminum layer onto one or more surfaces of the article (Inoue, [0050]).
Inoue additionally teaches the amount of the aluminum reducing agent added is between 0.01 to 100 g/L (Inoue, [0022]).
When considering LiAlH4, the molecular weight is [37.95]. Therefore the mol/L is between 0.002 M to 2.6 M, which deems obvious the claimed range of 0.1 M to 0.5 M (see MPEP 2144.05 I).
Inoue does not specifically state that the article is formed of an aluminum alloy, the specific solvent in the electrodeposition solution or that the deposited material is in a crystalline form.
Inoue further does not teach the concentration of aluminum chloride or the applied voltage.
It is noted that Inoue teaches the electrodeposition solution can contain an additional brightening agent including nitrogen-containing unsaturated heterocyclic compounds (Inoue, [0037] and [0041]).
Dai teaches to aluminum deposition from ionic liquids such that the electroplating bath that includes the ionic liquid can include an additionally solvent (Dai, [0002] and [0029]).
Dai teaches that the solvent can include acetonitrile, propionitrile or butyronitrile such that the solvents can improve the wettability, improve the qualities of the aluminum deposit or help solubilize components within the solution (Dai, [0029] – [0030]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Dai so as to utilize the desired solvent within the ionic liquid to improve the deposition process.
Alternatively, Takahashi teaches methods for depositing aluminum from an ionic liquid (Takahashi, col 2 lines 16-35) such that the ionic liquid contains nitrogen-containing unsaturated heterocyclic compounds such as pyridine and deems obvious pyrrole (Takahashi, col 3 lines 61-64, col 12 lines 25). Takahashi teaches the organic compound can improve the covering power when plating (Takahashi, col 4 lines 4-12).
As both Inoue and Takahashi disclose nitrogen-containing unsaturated heterocyclic compounds within the ionic liquid, it would h have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Takahashi so as to utilize the desired solvent within the ionic liquid to improve the deposition process.
As modified, Inoue in view of Dai or Takahashi do not specifically state that the article is formed of an aluminum alloy or that the deposited material is in a crystalline form.
Ruan teaches of depositing aluminum layers from an ionic liquid composition (Ruan, col 4 lines 7-34 and col 8 lines 3-16).
Ruan additionally teaches that the substrate initially comprises a copper substrate (like that of Inoue, Inoue, [0052]), but also teaches depositing multiple layer comprising differing aluminum alloy compositions such that the substrate is an aluminum alloy (Ruan, col 8 lines 41-42 and col 18 lines 43-67 and Fig. 13).
Ruan additionally teaches that the deposition process is optimized to produce the desired target properties of the film coating including optimizing pulse current (and thus pulse voltages) and allowing for crystalline structures to be deposited including at 0% of the alloying composition such that control of the grain structure and crystalline structure of the aluminum deposit can be controlled (Ruan, col 7 line 35 thru col 9 line 66, col 18 lines 17-67 and Figs. 2-5).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue in view of Dai or Takahashi as per Ruan so as to utilize the desired substrate and optimize the deposition parameters to deposit the desired crystalline aluminum layer on the substrate.
Inoue in view of Dai or Takahashi and Ruan do not teach the specific AlCl3- 
Benaben teaches that concentrations including 1 mol/L of a metal salt (including an aluminum salt are utilized within an ionic liquid that contains an imidazolium compound and the metal salt for deposition of the metal on a substrate (Benaben, [0022] – [0034]).
This is most readily disclosed in that a water concentration is added to the ionic liquid such that the water concentration is related to the amount of metal salt added (as per 1 M metal salt). As 1 M water can be added, 1 M metal salt is also added.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have expected a predictable result in the utilization of the desired metal salt (i.e. aluminum halide) concentration within the ionic liquid in forming the desired metal coating as per the modification of Inoue as per Benaben.
As modified, Inoue in view of Dai or Takahashi and Ruan and Benaben do not teach the amount of voltage bias.
Nakano teaches that the electroplating process of aluminum in an ionic liquid is conducted between 0.01 to 10 A/dm2 such that a voltage of less than 3 volts are applied to obtain the desired current density (Nakano, [0001], [0011], [0024] and [0031]), thus deeming obvious the claimed voltage range (see MPEP 2144.05 I).
As Inoue teaches current densities of between 0.1 to 15 A/dm2 (Inoue, [0050]) and Ruan teaches current densities between 0 to 6 mA/cm2 (Ruan, col 20 lines 20-42) (which is 0 to 0.5 A/dm2
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Nakano so as to utilize the desired voltage in order to facilitate the deposition process.
As to claim 16, Inoue in view of Dai or Takahashi and additionally Ruan, Nakano and Benaben teaches to the method of claim 15.
Inoue additionally teaches the organic chloride is a N-alkylimidazolium halide such that R3 can be linear having between 1-12 carbon atoms (deeming obvious ethyl, methyl and butyl) and R4 can be linear having between 1-6 carbon atoms (deeming obvious ethyl, methyl, butyl) (Inoue, [0012] and [0015]), therefore disclosing the substituted imidazolium chloride examples or combinations thereof.
Ruan additionally teaches 1-ethyl-3-methylimidazolium chloride for deposition of aluminum from an ionic liquid (Ruan, Table I).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the desired organic chloride species in producing a predictable result in depositing the desired crystalline aluminum layer.
As to claim 19, Inoue in view of Dai or Takahashi and additionally Ruan, Nakano and Benaben teach to the method of claim 15.
Inoue in view of Takahashi and additionally Ruan, Nakano and Benaben do not teach an additional alkali metal salt within the electrodeposition solution.
Dai teaches to aluminum deposition from ionic liquids such that the electroplating bath that includes the ionic liquid can include an additionally alkali metal halide (Dai, [0002] and [0032]), thus deeming obvious potassium fluoride as a species of an alkali metal halide salt.
Dai states that the presence and concentration of the salt can be adjusted to provide any suitable conductivity of the bath (Dai, [0032]), thus deeming obvious the concentration as per optimization (see MPEP 2144.05 II). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Dai so as to utilize the desired alkali metal salt within the electrodeposition solution to adjust the conductivity of the solution to facilitate the deposition process.

As to claim 20, Inoue teaches a method of depositing aluminum, comprising:
positioning an article in an electro-deposition solution (Inoue, [0052]), the electro-deposition solution comprising: 
AICl3 (Inoue, [0011]);
an imidazolium chloride of formula II such that the 1-ethyl, 3-methyl version would be obvious (Inoue, [0015] – [0016]);  5276746_212PATENT Attorney Docket No.: 024769USand 
an aluminum reducing agent (Inoue, [0022]); 
creating an electrical current between an electrode disposed in the electro- deposition solution and the article and depositing an aluminum layer onto one or more surfaces of the article (Inoue, [0050]).
Inoue additionally teaches the amount of the aluminum reducing agent added is between 0.01 to 100 g/L (Inoue, [0022]
When considering LiAlH4, the molecular weight is [37.95]. Therefore the mol/L is between 0.002 M to 2.6 M, which deems obvious the claimed range of 0.1 M to 0.5 M (see MPEP 2144.05 I).
Inoue does not specifically state that the article is formed of an aluminum alloy, the specific solvent in the electrodeposition solution or that the deposited material is in a crystalline form.
Inoue further does not teach the concentration of aluminum chloride or the applied voltage.
It is noted that Inoue teaches the electrodeposition solution can contain an additional brightening agent including nitrogen-containing unsaturated heterocyclic compounds (Inoue, [0037] and [0041]).
Dai teaches to aluminum deposition from ionic liquids such that the electroplating bath that includes the ionic liquid can include an additionally solvent (Dai, [0002] and [0029]).
Dai teaches that the solvent can include acetonitrile, propionitrile or butyronitrile such that the solvents can improve the wettability, improve the qualities of the aluminum deposit or help solubilize components within the solution (Dai, [0029] – [0030]).
Dai also teaches to aluminum deposition from ionic liquids such that the electroplating bath that includes the ionic liquid can include an additionally alkali metal halide (Dai, [0002] and [0032]
Dai states that the presence and concentration of the salt can be adjusted to provide any suitable conductivity of the bath (Dai, [0032]), thus deeming obvious the concentration as per optimization (see MPEP 2144.05 II). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Dai so as to utilize the desired solvent and additional salt within the ionic liquid to improve the deposition process and control the conductivity of the solution.
Alternatively, Takahashi teaches methods for depositing aluminum from an ionic liquid (Takahashi, col 2 lines 16-35) such that the ionic liquid contains nitrogen-containing unsaturated heterocyclic compounds such as pyridine and deems obvious pyrrole (Takahashi, col 3 lines 61-64, col 12 lines 25). Takahashi teaches the organic compound can improve the covering power when plating (Takahashi, col 4 lines 4-12).
As both Inoue and Takahashi disclose nitrogen-containing unsaturated heterocyclic compounds within the ionic liquid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Takahashi so as to utilize the desired solvent within the ionic liquid to improve the deposition process.
As modified, Inoue in view of Dai or Takahashi do not specifically state that the article is formed of an aluminum alloy or that the deposited material is in a crystalline form.
Ruan teaches of depositing aluminum layers from an ionic liquid composition (Ruan, col 4 lines 7-34 and col 8 lines 3-16
Ruan additionally teaches that the substrate initially comprises a copper substrate (like that of Inoue, Inoue, [0052]), but also teaches depositing multiple layer comprising differing aluminum alloy compositions such that the substrate is an aluminum alloy (Ruan, col 8 lines 41-42 and col 18 lines 43-67 and Fig. 13).
Ruan additionally teaches that the deposition process is optimized to produce the desired target properties of the film coating including optimizing pulse current (and thus pulse voltages) and allowing for crystalline structures to be deposited including at 0% of the alloying composition such that control of the grain structure and crystalline structure of the aluminum deposit can be controlled (Ruan, col 7 line 35 thru col 9 line 66, col 18 lines 17-67 and Figs. 2-5).
Furthermore, Ruan additionally teaches 1-ethyl-3-methylimidazolium chloride for deposition of aluminum from an ionic liquid (Ruan, Table I).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue in view of Dai or Takahashi as per Ruan so as to utilize the desired substrate and optimize the deposition parameters to deposit the desired crystalline aluminum layer on the substrate.
Inoue in view of Dai or Takahashi and Ruan do not teach the specific AlCl3- concentration or the voltage application amount.
Benaben teaches that concentrations including 1 mol/L of a metal salt (including an aluminum salt are utilized within an ionic liquid that contains an imidazolium compound and the metal salt for deposition of the metal on a substrate (Benaben, [0022] – [0034]
This is most readily disclosed in that a water concentration is added to the ionic liquid such that the water concentration is related to the amount of metal salt added (as per 1 M metal salt). As 1 M water can be added, 1 M metal salt is also added.
Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have expected a predictable result in the utilization of the desired metal salt (i.e. aluminum halide) concentration within the ionic liquid in forming the desired metal coating as per the modification of Inoue as per Benaben.
As modified, Inoue in view of Dai or Takahashi and Ruan and Benaben do not teach the amount of voltage bias.
Nakano teaches that the electroplating process of aluminum in an ionic liquid is conducted between 0.01 to 10 A/dm2 such that a voltage of less than 3 volts are applied to obtain the desired current density (Nakano, [0001], [0011], [0024] and [0031]), thus deeming obvious the claimed voltage range (see MPEP 2144.05 I).
As Inoue teaches current densities of between 0.1 to 15 A/dm2 (Inoue, [0050]) and Ruan teaches current densities between 0 to 6 mA/cm2 (Ruan, col 20 lines 20-42) (which is 0 to 0.5 A/dm2), one of ordinary skill in the art would expect a predictable result in utilizing the voltage bias as per Nakano within Inoue in producing the desired current density to facilitate the good and uniform deposition of the aluminum coating on the substrate.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue as per Nakano so as to utilize the desired voltage in order to facilitate the deposition process.
Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that US 2014/0272458 (Ruan ‘458) would not produce a predictable result in depositing a (pure) crystalline (pure) aluminum layer. It is noted this reference is no longer utilized for this purpose and that US 10,030,312 of Ruan does teach this limitation (see rejection above).
In specific, Ruan (US 10,030,312) shows that a pulse reverse deposition waveform (Fig. 1(b)) can deposit pure aluminum (0% Mn) in crystalline form (Fig. 3-5 discuss crystalline nature of the deposit).
As to Applicant’s argument of teaching away from a pure aluminum layer being formed, it is clear that under multiple instances a pure aluminum layer is formed that is crystalline (see rejection to independent claims above).
Thus the broader interpretation of the prior art reference would deem obvious the claimed limitations as set forth by Applicant (see MPEP 2123 I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794